Horton, C. J.:
I concur in the foregoing opinion and judgment rendered by this court, and for my reasons I refer *726to my concurring opinion in the case of A. T. & S. F. Rld. Co. v. City of Atchison, just decided.
Valentine, J.:
For the reasons stated in the foregoing case of A. T. & S. F. Rld. Co. v. City of Atchison, just decided, I think the decision of the district court was correct and the decision rendered by this court is erroneous, and therefore I dissent in this case as well as in that.